IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs August 7, 2012

          STATE OF TENNESSEE v. CHRISTOPHER WAYNE LEE

                Direct Appeal from the Circuit Court for Dyer County
               Nos. 09-CR-357, 10-CR-74A      R. Lee Moore, Jr., Judge


              No. W2012-00277-CCA-R3-CD - Filed November 19, 2012


The appellant, Christopher Wayne Lee, appeals the Dyer County Circuit Court’s revoking
his probation for robbery and burglary and ordering him to serve his sentences in
confinement. Based upon the record and the parties’ briefs, we affirm the judgment of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL,
and R OGER A. P AGE, JJ., joined.

James E. Lanier and Cristy Charlene Cooper, Dyersburg, Tennessee, for the appellant,
Christopher Wayne Lee.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; C. Phillip Bivens, District Attorney General; and Karen Burns, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background

       In October 2009, the Dyer County Grand Jury indicted the appellant for aggravated
robbery. In April 2010, the grand jury indicted him for burglary, theft of property valued one
thousand dollars or more but less than ten thousand dollars, and misdemeanor theft. The
following month, the appellant pled guilty to one count of robbery, a Class C felony, and one
count of burglary, a Class D felony. Pursuant to the plea agreement, the appellant received
a three-year sentence for the robbery conviction to be served as six months in the Dyer
County Jail and the remainder on probation. For the burglary conviction, the appellant
received a three-year sentence to be served on probation. The sentences were to be served
consecutively. Thereafter, the trial court issued a probation violation warrant.

        At the appellant’s probation revocation hearing, Geri Lumley, his probation officer,
testified that she began supervising him in 2010. On August 16, 2011, Lumley filed a
probation violation report because the appellant failed to provide proof of employment or
proof of job searches, repeatedly failed to report to her as scheduled, tested positive for
marijuana numerous times, and failed to pay probation fees and court costs. On October 17,
2011, Lumley filed a second probation violation report because the appellant left Tennessee
without her permission. She said that she talked with him on the telephone and that he told
her he was working in Arkansas. Lumley said that after the appellant failed his third drug
test but before she filed the first probation violation report, he agreed to receive drug
counseling. However, the appellant attended one counseling session and told Lumley he was
cured. Lumley advised the appellant to complete the course, but he told her that he no longer
had a drug problem.

       On cross-examination, Lumley testified that the nineteen-year-old appellant would not
keep his appointments with her and “would show up whenever he felt like it.” She
acknowledged that after he was arrested for the probation violations, he began meeting with
her again. The appellant claimed to be doing construction work but never gave Lumley the
address of a job site, so she could not verify his employment. Lumley told the appellant that
he needed to obtain his GED and “try to get back on the right track.” The appellant was
supposed to attend drug counseling sessions at Here’s Hope four times per week, but he only
attended one time.

        The appellant testified that he worked for several different construction companies
while he was on probation, that he forgot to provide proof of his employment to Lumley, and
that his mother could verify his employment. The appellant acknowledged that he had an
addiction to marijuana. He said that he asked Lumley about signing himself into a
rehabilitation facility but that “she told me I couldn’t do that.” He stated that he attended the
Here’s Hope program “for a little while” but that he quit attending because he “started going
through some problems” and “had a relapse.” He said that he did not report to Lumley as
scheduled because he was working but that he telephoned her secretary and rescheduled his
appointments. The appellant paid the probation office for some of his probation fees but
never paid anything toward his court costs.

       On cross-examination, the appellant denied going to Arkansas and said he lied to
Lumley about being there because he did not want to get caught and go to jail. He said that
attending rehabilitation for his drug problem would have helped him and that he wanted to
“better” himself.

                                               -2-
       The trial court stated that the appellant had “totally disregarded anything on
probation” and that the appellant had “just done what [he] wanted to do.” The court
concluded that the appellant failed to present proof of employment or that he was seeking
employment and that he failed to report to his probation officer. The trial court also
concluded that the appellant had tested positive for marijuana, that he continued to use the
drug, and that he refused to get help for his addiction. The trial court stated that the appellant
had “done nothing but violate [his] probation.” The court revoked the appellant’s probation
and ordered that he serve his original sentences in confinement with credit for time served.

                                            Analysis

       The appellant concedes that he violated his probation but argues that the trial court
abused its discretion by revoking his probation because he was only nineteen years old,
lacked a high school diploma or job skills, missed only one month of meeting with his
probation officer before she filed the original probation violation report, and needed in-
patient rehabilitation. The State contends that the trial court did not abuse its discretion. We
agree with the State.

       Upon finding by a preponderance of the evidence that the appellant has violated the
terms of his probation, a trial court is authorized to order an appellant to serve the balance
of his original sentence in confinement. See Tenn. Code Ann. §§ 40-35-310 and -311(e).
Furthermore, probation revocation rests in the sound discretion of the trial court and will not
be overturned by this court absent an abuse of that discretion. State v. Leach, 914 S.W.2d
104, 106 (Tenn. Crim. App. 1995). “A trial court abuses its discretion when it applies
incorrect legal standards, reaches an illogical conclusion, bases its ruling on a clearly
erroneous assessment of the proof, or applies reasoning that causes an injustice to the
complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010).

       The appellant concedes that he violated the terms of his probation. Clearly, the trial
court did not abuse its discretion by revoking his probation and had the authority to order him
to serve his original sentences in confinement.

                                       III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgment of the trial
court.


                                                     _________________________________
                                                     NORMA McGEE OGLE, JUDGE

                                               -3-